Citation Nr: 1218681	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-49 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of chronic renal insufficiency, anemia, fatigue and bladder pain as a result of a January 2005 transurethral resection of the bladder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2009, a hearing before a Decision Review Officer (DRO hearing) was held, and in February 2012, a hearing before the undersigned was held at the RO; transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, a May 2008 favorable decision by the Social Security Administration is of record.  The Court has held that where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the Social Security Administration's disability determination have not yet been associated with the claims file and, as they reportedly pertain to dysfunctional urethral valves and resultant kidney failure, they appear directly relevant to the issue currently on appeal.

Additionally, at his hearing, the Veteran contended that he had residuals, including dizziness, fatigue, and pain, from a procedure that he underwent at the VA medical center in San Francisco, California, in January 2005.  The Veteran contended that he had urinary retentions and an enlarged prostate and went in for transurethral resection of the prostrate (TURP) surgery on January 4, 2005.  However, at his hearing, he contended that the VA did not actually perform the procedure, but preformed another procedure.  He alleged that, by not performing the TURP, the VA did not provide him proper care, which resulted in continued urinary retention, the need for a Foley catheter, and kidney damage.    

A November 2008 VA examination report shows that the Veteran had a five-month history of acute urinary retention when he was seen in September 2004.  He was initially found to have a high volume of urine as being one liter post-void residual.  He was discharged home with an indwelling Foley catheter and diagnosed with a creatinine level of 2.8.  His Foley catheter was removed after one month, but the Veteran was still complaining of bladder dysfunction with urinary incontinence which was not resolved by medications.  Because the Veteran's bladder dysfunction was not improving, and he failed multiple fill duct void trials, he was placed on continuous self-catheterization in order to keep his bladder empty despite being on maximum doses of medications.  

The Veteran underwent a cystoscopy on December 18, 2004, and was diagnosed with severe trabeculation and multiple large diverticuli in the bladder consistent with chronic outlet obstruction.  His renal insufficiency did not improve and became chronic.  The examiner noted that, on January 4, 2005, the Veteran underwent an ablation of the posterior urethral valves.  The examiner reviewed the operation report and found that the procedure was completed without complications, including bleeding of the valves.  Following the surgery, the Veteran complained of flaccid high volume bladder and despite the surgery, required self-catheterization.  His renal insufficiency worsened severely following the surgery.

The examiner opined that there was no negligence on the part of the San Francisco VA or the urology department based on the report regarding the Veteran's care and surgical procedure.  He noted that the Veteran had a dysfunctional bladder with voiding issues leading to the acute urinary retention, and renal insufficiency prior to his surgery.  The examiner noted that the complications of the procedure were abnormal bladders resulting in voiding problems, as well as vesicular urethral reflux all leading to chronic kidney disease and chronic renal insufficiency.  The examiner noted that renal insufficiency leads to anemia and fatigue.  The examiner concluded that there was no negligence on the part of the VA in the management of the Veteran's urology condition.  He could not provide an opinion regarding the relation of the Veteran's bladder and flank pain to the procedure without resort to mere speculation.  

The Board finds that another examination and opinion is necessary for the following reasons.  The VA examiner did not provide a clear opinion as to whether the Veteran has additional disability as a result of the January 2005 procedure.  In addition, the Veteran has now contended that the VA did not perform a TURP, as previously thought, but performed another procedure that was not adequate to treat his urinary retention.  In fact, a private physician, in February 2010, found that there were no visual signs of a TURP.  

The examiner stated that he could not provide an opinion with regard to the relationship of the Veteran's bladder and flank pain and his January 2005 procedure without resorting to mere speculation.  However, generally, a medical opinion is not probative if the examiner concludes that "a diagnosis or etiology opinion is not possible without resort to speculation" unless the record is complete and "the inability to render a requested opinion is adequately explained."  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  In this case, the examiner did not explain his inability to provide an opinion with regard to whether the Veteran's pain is related to his January 2005 procedure.

Finally, the Board notes that private medical records show that in March 2010 the Veteran underwent placement of a urethral stent with excellent results with a very robust stream, good emptying and no pain or pressure.  However, the Veteran has contended that he had ongoing fatigue and pain.

Therefore, the Veteran should be provided with a VA examination to confirm the type of procedure that was performed in January 2005, and to determine if the Veteran was provided with proper care based on his symptoms at that time.  In addition, the examiner should determine if there was any additional disability following the January 2005 procedure and, if so, whether this was due to the VA's care.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

The Board notes that while a copy of the surgical report from January 2005 is included in the record, a copy of the signed consent form is not.  A copy of the consent form should specifically be requested and, if such cannot be obtained, such should be documented for the record and the Veteran should be so advised.

The Board finds that another VA examination is necessary in this case to determine whether the Veteran has any "additional disability" under the provisions of 38 U.S.C.A. § 1151 as a result of his surgery.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure for association with the claims file copies of the medical records upon which favorable Social Security Administration decision awarding disability benefits was based. If such records are unavailable, it should be so noted in the claims file (and the Veteran advised).

2.  The RO/AMC should obtain and associate with the claims file any informed consent form(s) signed by the Veteran pertaining to the January 2005 surgery to treat his urinary difficulties.  If, after all reasonable efforts have been expended, it is determined that such form(s) cannot be located, the Veteran and his representative should be so advised

3.  The RO/AMC should schedule a VA examination with a physician to determine whether the Veteran has any additional disability, to include the residuals of chronic renal insufficiency, anemia, fatigue and bladder pain from a transurethral resection of the bladder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following a claims file review and examination of the Veteran, the VA examiner should confirm the type of procedure that was performed in January 2005, noting the February 2010 comment by a private physician that there were no visual signs that a TURP had been performed, and provide an opinion as to whether: 

(a) The January 2005 procedure was the appropriate procedure to treat the Veteran, based on his symptomatology at the time; 

(b) The Veteran had any additional disability following the January 2005 surgery, to include fatigue, pain, dizziness, and renal insufficiency.  The VA examiner should specifically comment on the Veteran's symptomatology prior to the January 2005 surgery, and his symptomatology following the surgery and whether any medication to treat the post-surgery urinary problems caused additional disability; and 

(c) If and only if the VA examiner finds that an additional disability followed the VA surgery, the VA examiner should discuss whether it is at least as likely as not that such additional disability is:

a. Due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during the surgical treatment; or

b. Whether such additional disability was not a reasonably foreseeable outcome of the surgical procedure. In this regard, the VA examiner should specifically discuss the informed consent form that the Veteran signed.

A rationale must be provided for all opinions rendered. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  After the development requested above has been completed to the extent possible, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


